Lehman, J. (concurring).
The plaintiff, although on the premises at the invitation of the defendant, was not an employee of the defendant. The defendant did not owe the plaintiff the duty of providing him with a safe place to work. “ For any such omission the defendant is not liable to one in the service of a third person where the evidence shows no act of affirmative negligence on the part of the owner.” Callan v. Pugh, 54 App. Div. 545. However, “where the owner of land in the prosecution of his own purposes or business, or of a purpose or business in which there is a common interest, invites another either expressly *509or impliedly to come upon his premises, he cannot with impunity expose him to unreasonable or concealed dangers as, for example, from an open trap in a passageway. The duty in this case is founded upon the plainest principles of justice.” Larmore v. Crown Point Iron Co., 101 N. Y. 391, 395.
The complaint herein alleges that the “ defendant had knowledge of the defective and dangerous condition of the said supports of said fire escape and of the platform thereof.” If the defendant with such knowledge invited the plaintiff upon the premises, then he was liable for any injury arising because of this act of affirmative negligence.
I concur with Mr. Justice Giegerich solely for this reason.
Judgment reversed and new trial ordered, with costs to appellant to abide event.